Citation Nr: 1544466	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part continued the previously assigned 30 percent rating for asthma.  It was also developed on the matter of entitlement to a total disability rating based on individual unemployability.  Following issuance of a statement of the case, this matter was allowed, effective from the date of application and is no longer in appellate status.   

The issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record in correspondence received October 14, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In February 23, 2015 correspondence, the Veteran's former representative appeared to suggest that the Veteran's asthma disability on appeal had worsened since the last VA examination.  The AOJ should arrange for a VA examination to determine the current severity of the Veteran's asthma disability.

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain ongoing treatment records from the San Diego VA Medical Center (VAMC) and related clinics.

2.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded an additional VA examination to evaluate the current severity of his asthma disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim for an increased rating for asthma.  If the benefit sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

